Downer, J.
The appellants contend that the county court erred, 1. In overruling the defense of the statute of limitations. 2. In holding the assignment of the mortgage valid. 8. In finding that there-was sufficient evidence of unpaid taxes, and that they were a lien on the mortgaged premises.
The ruling of the court below on the statute of limitations is in harmony with the decision of this court, made at the last term, in Wiswell v. Baxter, 20 Wis., 680.
The appellants are not in a position to assail the transfer of the mortgage by the administratrix of the estate of the mortgagee because she sold it for a sum less than its value. It is enough for them to know that a payment to the assignee will be valid.
As to the tax liens, there is an averment in the complaint that the mortgagors covenanted in the mortgage to pay all taxes on the mortgaged premises, and that they were sold to pay the taxes of 1859, 1860 and 1862, and certificates of sale issued, and that the plaintiff was the holder and assignee of the certificates, the time and amount of each sale being stated. There was the further averment, “ that said taxes amount, with interest, to about the sum of $436, and said plaintiff avers that said Henry Galligan has not paid the same, nor any part thereof, but that said taxes remain wholly unpaid.” As to all these allegations respecting the taxes and tax certificates, Gal-ligan answers only that “ as to each and every other allegation of said complaint, not herein before specifically admitted or denied, he has not sufficient knowledge or information to form *473a belief.”' He must certainly have known, whether he had paid the taxes or not. We think the tax certificates produced and read in evidence at the trial, with the admissions of the pleadings, prima facie evidence, under the liberal rule which obtains between mortgagor and mortgagee, of valid tax liens.
By the Court. — Judgment of county court affirmed.